DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 5,456,608), in view of Tilse (US 4,907,988).
Regarding claim 1: Rogers teaches a high-frequency electronic device (see Fig. 7) comprising: a printed circuit board 13 (Fig. 7) having conductive tracks 27, 28 and at least a first series of blind holes (at 102; Fig. 7) that extend from a first face (at 28; Fig. 7) of the board 13 and each of which is provided with an electrically conductive coating 112 (Col. 9., lines 20-27) connected to at least one of the conductive tracks 27, 28 (see Fig. 7); and at least one connector 106 that extends beside the first face and comprises a base 101 (Fig. 7) and pins 102, each pin 102 having a link segment (e.g. right of 102; Fig. 7) that is linked to the base 101 (see Fig. 7) and an end segment (e.g. left of 102; Fig. 7) that is free (see Fig. 7), each of the end segments of the pins 102 being received in a respective hole of the first series of blind holes (see Fig. 7).
	Rogers does not explicitly teach the end segment having a cross-section presenting at least one curved portion that is curved around an axis parallel to a longitudinal direction of the end segment and the end segment having side edges that are provided with electrical contact portions and that can be moved towards each other by causing the curved portion to deform 
	Tilse teaches an end segment 5 having a cross-section presenting at least one curved portion that is curved around an axis parallel to a longitudinal direction of the end segment (see Fig. 1B) and the end segment having side edges (at 12, 13: Fig. 2) that are provided with electrical contact portions 12, 13 and that can be moved towards each other by causing the curved portion to deform elastically (see Figs. 2-3), and the curved portion being deformed elastically in such a manner that the contact portions 12, 13 are pressed elastically against an electrically conductive coating (see Figs. 2-3 and Col. 2, lines 16-22, for the contact portions pressing against a coated surface and towards each other).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the end segment having a cross-section presenting at least one curved portion that is curved around an axis parallel to a longitudinal direction of the end segment and the end segment having side edges that are provided with electrical contact portions and that can be moved towards each other by causing the curved portion to deform elastically, and the curved portion being deformed elastically in such a manner that the contact portions are pressed elastically against the electrically conductive coating as taught by Tilse into the electronic device of Rogers in order to achieve the advantage of not damaging the contact metal layers of the bore and maintaining constant physical contact.
Regarding claim 2: Rogers, in view of Tilse, teaches all the limitations of claim 1 and Rogers further teaches wherein each of the blind holes (at 102; Fig. 7) connects together two conductive tracks 27, 28 forming a differential line (see Fig. 7).  
Regarding claim 3: Rogers, in view of Tilse, teaches all the limitations of claim 1.
	Rogers does not explicitly teach wherein the cross-section includes two curved portions curved around respective axes parallel to the longitudinal direction of the end segment, the two portions being curved in mutually opposite directions.  

Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the cross-section includes two curved portions curved around respective axes parallel to the longitudinal direction of the end segment, the two portions being curved in mutually opposite directions as taught by Tilse into the electronic device of Rogers in order to achieve the advantage of not damaging the contact metal layers of the bore and maintaining constant physical contact.
Regarding claim 4: Rogers, in view of Tilse, teaches all the limitations of claim 3.
Rogers does not explicitly teach wherein the cross-section is substantially in the form of a flattened S-shape.  
Tilse teaches wherein the cross-section is substantially in the form of a flattened S-shape (see Figs. 2-3).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the cross-section is substantially in the form of a flattened S-shape as taught by Tilse into the electronic device of Rogers in order to achieve the advantage of not damaging the contact metal layers of the bore and maintaining constant physical contact.
Regarding claim 5: Rogers, in view of Tilse, teaches all the limitations of claim 1 and Rogers further teaches wherein the end segment (e.g. left of 102; Fig. 7) includes a terminal portion that is chamfered and/or rounded (see Fig. 7).  
Regarding claims 8-9: Rogers, in view of Tilse, teaches all the limitations of claim 1. 
Rogers does not explicitly teach wherein the end segments of the pins are pushed into the holes over a length lying in the range 0.3 mm to 1.4 mm, more particularly about 0.85 mm.  
Regarding the spacing between blind holes: Rogers discloses an electronic device where the end segments of the pins are pushed into the holes over a length.  However, to In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05. Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention wherein the end segments of the pins are pushed into the holes over a length lying in the range 0.3 mm to 1.4 mm, more particularly about 0.85 mm in order to achieve the advantage of having a low profile board and connection.
Regarding claim 10: Rogers, in view of Tilse, teaches all the limitations of claim 1. 
Rogers does not explicitly teach wherein the blind holes have a length lying in the range 1.4 mm to 1.6 mm.  
Regarding the length of the blind holes: Rogers discloses an electronic device where the blind holes have a length.  However, to choose a value of the range 1.4 mm to 1.6 mm, absent any criticality, is only considered to be the “optimum” value of a length, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05. Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention wherein the blind holes have a length lying in the range 1.4 mm to 1.6 mm in order to achieve the advantage of having a low profile board and connection.
Regarding claim 11: Rogers, in view of Tilse, teaches all the limitations of claim 1. 
Rogers does not explicitly teach wherein the holes of each series are spaced apart by a distance of about 2.54 mm.  
In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05. Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention wherein the holes of each series are spaced apart by a distance of about 2.54 mm in order to achieve the advantage of having a low profile board and connection.
Regarding claim 12: Rejected for substantially the same reasons as claims 1 and 3-4.
Regarding claim 14: Rejected for substantially the same reasons as claims 1 and 3-4.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13: allowability resides at least in part with the prior art not showing orfairly teaching a high-frequency electronic device wherein the holes of each series being spaced apart by a distance of about 2.54 mm and each hole having a length lying in the range 1.4 mm to 1.6 mm and being provided with an electrically conductive coating connecting together two conductive tracks forming a differential line, wherein the ends of the facing blind holes are spaced apart from each other by a distance of about 0.2 mm and the end segments of the pins 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Response to Arguments
Applicant’s arguments, see Pages 2-3, filed 09/08/2021, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogers (US 5,456,608), in view of Tilse (US 4,907,988). Reference Rogers teaches a high-frequency electronic device (see Fig. 7) comprising: a printed circuit board 13 (Fig. 7) having conductive tracks 27, 28 and at least a first series of blind holes (at 102; Fig. 7) that extend from a first face (at 28; Fig. 7) of the board 13 and each of which is provided with an electrically conductive coating 112 (Col. 9., lines 20-27) connected to at least one of the conductive tracks 27, 28 (see Fig. 7); and at least one connector 106 that extends beside the first face and comprises a base 101 (Fig. 7) and pins 102, each pin 102 having a link segment (e.g. right of 102; Fig. 7) that is linked to the base 101 (see Fig. 7) and an end segment (e.g. left of 102; Fig. 7) that is free (see Fig. 7), each of the end segments of the pins 102 being received in a respective hole of the first series of blind holes (see Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833